          Case 3:19-cv-07651-EMC Document 273 Filed 08/25/21 Page 1 of 8



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 8

 9
     INTEL CORPORATION,                         Case No. 3:19-cv-07651-EMC
10
                                  Plaintiff,    JOINT STATEMENT REGARDING
11                                              IMPACT OF APPLE INC.’S NOTICE OF
     v.                                         DISMISSAL
12

13   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC
14   2017 LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
15   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., and IXI IP,
16
     LLC,
17
                                  Defendants.
18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:19-cv-07651-EMC                      Joint Statement Regarding Impact of
                                                          Apple Inc.’s Notice of Dismissal
          Case 3:19-cv-07651-EMC Document 273 Filed 08/25/21 Page 2 of 8



 1
            The Court’s August 18, 2021 Order (D.I. 272) requires the parties to file a joint statement
 2
     within one week regarding the impact of Apple Inc.’s notice of dismissal (D.I. 263) on the pending
 3
     Motions to Dismiss (D.I. 244 and D.I. 246) filed by defendants Fortress Investment Group LLC,
 4
     Fortress Credit Co. LLC, Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.a.r.l., VLSI
 5
     Technology LLC, Inventergy Global, Inc., INVT SPE LLC, and IXI IP, LLC (collectively,
 6
     “Defendants”).
 7
            Plaintiff Intel Corporation (“Intel” or “Plaintiff”) and Defendants (collectively, the “Parties”)
 8
     agree that the following markets alleged in the Second Amended Complaint are no longer at issue:
 9
     Network-based Voice Messaging Patents Market, Remote Software Updates Patents Market, Mobile
10
     Device-to-Device Communication Through a Network-Coupled Intermediary Device Patents
11
     Market, Generating Alerts Based on Blood Oxygen Level Patents Market, and Remote Enabling and
12
     Disabling of Software Components Patents Market. Intel requests that any dismissal of claims based
13
     on these product markets be without prejudice to Intel initiating a new suit (including but not limited
14
     to a suit for declaratory relief) should circumstances change. Intel’s position is that its request is
15
     consistent with the Court’s January 6, 2021 Order. See ECF No. 229 at 15 (“The Court therefore
16
     dismisses all antitrust claims based on the product markets identified in (10)-(13). The Court
17
     dismisses with prejudice as Plaintiffs have provided no indication that they are capable of curing this
18
     deficiency on standing. This ruling, however, does not bar Plaintiffs from initiating a new suit
19
     (including but not limited to a suit for declaratory relief) should circumstances change.”).
20
     Defendants’ position is that any claims based on these product markets should be dismissed “with
21
     prejudice,” in conformance with the Court’s January 6, 2021 Order. Id.
22
            The Parties also agree that Intel currently only has claims against Fortress Investment Group
23
     LLC, Fortress Credit Co. LLC and VLSI Technology LLC. Intel requests that any dismissal of its
24
     claims against Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.a.r.l., Inventergy Global,
25
     Inc., INVT SPE LLC, and IXI IP, LLC be dismissed without prejudice to Intel initiating a new suit
26
     (including but not limited to a suit for declaratory relief) should circumstances change. Intel’s
27
     position is that its request is consistent with the Court’s January 6, 2021 Order. See ECF No. 229 at
28                                                       1
     Case No. 3:19-cv-07651-EMC                                    Joint Statement Regarding Impact of
                                                                        Apple Inc.’s Notice of Dismissal
          Case 3:19-cv-07651-EMC Document 273 Filed 08/25/21 Page 3 of 8



 1
     15 (“The Court therefore dismisses all antitrust claims based on the product markets identified in
 2
     (10)-(13). The Court dismisses with prejudice as Plaintiffs have provided no indication that they are
 3
     capable of curing this deficiency on standing. This ruling, however, does not bar Plaintiffs from
 4
     initiating a new suit (including but not limited to a suit for declaratory relief) should circumstances
 5
     change.”). Defendants’ position is that any claims against these parties should be dismissed “with
 6
     prejudice,” in conformance with the Court’s January 6, 2021 Order. Id.
 7
            The Parties agree that in light of the Court’s January 6, 2021 Order Granting Defendants’
 8
     Motion to Dismiss (D.I. 229), the SEP Transfer Theory has already been dismissed with prejudice
 9
     from the case. See D.I. 229 at 28.
10
            Intel submits that the Court does not need to consider Defendants INVT SPE LLC and
11
     Inventergy Global, Inc.’s Supplemental Brief in Support of Defendants’ Joint Motion to Dismiss and
12
     Strike Plaintiff’s Second Amended Complaint (D.I. 246). Defendants INVT SPE LLC and
13
     Inventergy Global, Inc. respectfully submit that the Court should either: (1) dismiss Intel’s claims
14
     against Defendants INVT SPE LLC and Inventergy Global, Inc. with prejudice, which would
15
     remove the need to consider Defendants INVT SPE LLC and Inventergy Global, Inc.’s
16
     Supplemental Brief in Support of Defendants’ Joint Motion to Dismiss and Strike Plaintiff’s Second
17
     Amended Complaint (D.I. 246); or (2) if Intel’s claims are not dismissed with prejudice, consider
18
     Defendants INVT SPE LLC and Inventergy Global, Inc.’s Supplemental Brief in Support of
19
     Defendants’ Joint Motion to Dismiss and Strike Plaintiff’s Second Amended Complaint (D.I. 246)
20
     and rule on the merits of the motion to dismiss.
21

22   DATED: August 25, 2021                        Respectfully submitted,
23

24

25

26

27

28                                                       2
     Case No. 3:19-cv-07651-EMC                                   Joint Statement Regarding Impact of
                                                                       Apple Inc.’s Notice of Dismissal
          Case 3:19-cv-07651-EMC Document 273 Filed 08/25/21 Page 4 of 8



 1                                       By: /s/ Mark D. Selwyn
                                            Mark D. Selwyn (SBN 244180)
 2                                          mark.selwyn@wilmerhale.com
 3                                          WILMER CUTLER PICKERING
                                               HALE AND DORR LLP
 4                                          2600 El Camino Real, Suite 400
                                            Palo Alto, CA 94306
 5                                          Telephone: (650) 858-6000
                                            Fax: (650) 585-6100
 6

 7                                          William F. Lee (pro hac vice)
                                            william.lee@wilmerhale.com
 8                                          WILMER CUTLER PICKERING
                                              HALE AND DORR LLP
 9                                          Joseph J. Mueller (pro hac vice)
                                            joseph.mueller@wilmerhale.com
10                                          Timothy D. Syrett (pro hac vice)
11                                          timothy.syrett@wilmerhale.com
                                            60 State Street
12                                          Boston, MA 02109
                                            Telephone: (617) 526-6000
13                                          Fax: (617) 526-5000
14
                                            WILMER CUTLER PICKERING
15                                            HALE AND DORR LLP
                                            Leon G. Greenfield (pro hac vice)
16                                          leon.greenfield@wilmerhale.com
                                            Amanda L. Major (pro hac vice)
17                                          amanda.major@wilmerhale.com
                                            1875 Pennsylvania Avenue N.W.
18
                                            Washington, DC 20006
19                                          Telephone: (202) 663-6000
                                            Fax: (202) 663-6363
20
                                            Attorneys for Plaintiff
21                                          INTEL CORPORATION
22

23                                          By: /s/ A. Matthew Ashley
                                               A. Matthew Ashley
24                                             Counsel for Defendants
                                               FORTRESS INVESTMENT GROUP LLC,
25                                             FORTRESS CREDIT CO. LLC,
26                                             VLSI TECHNOLOGY LLC

27

28                                           3
     Case No. 3:19-cv-07651-EMC                      Joint Statement Regarding Impact of
                                                          Apple Inc.’s Notice of Dismissal
          Case 3:19-cv-07651-EMC Document 273 Filed 08/25/21 Page 5 of 8



 1
                                                /s/ Christopher A. Seidl
 2                                              Christopher A. Seidl (pro hac vice)
 3                                              CSeidl@RobinsKaplan.com
                                                ROBINS KAPLAN LLP
 4                                              800 LaSalle Avenue, Suite 2800
                                                Minneapolis, MN 55402
 5                                              Telephone: 612 349 8468
                                                Facsimile: 612 339-4181
 6                                              Counsel for Defendants
 7                                              INVT SPE LLC
                                                INVENTERGY GLOBAL, INC.
 8

 9                                              /s/ Jason D. Cassady
                                                Jason D. Cassady (pro hac vice)
10                                              jcassady@caldwellcc.com
11                                              CALDWELL CASSADY & CURRY
                                                2121 N. Pearl Street, Suite 1200
12                                              Dallas, TX 75201
                                                Telephone: 214 888-4841
13                                              Facsimile: 214-888-4849
                                                Counsel for Defendant
14
                                                IXI IP, LLC
15

16                                              /s/ James J. Foster
                                                James J. Foster
17                                              jfoster@princelobel.com
                                                PRINCE LOBEL TYE LLP
18
                                                One International Place, Suite 3700
19                                              Boston, MA 02110
                                                Telephone: 617 456-8022
20                                              Facsimile: 617 456-8100
                                                Counsel for Defendant
21                                              UNILOC 2017 LLC
22

23                                              /s/ Daniel. R. Shulman
                                                Daniel R. Shulman (pro hac vice)
24                                              dan@shulmanbuske.com
                                                SHULMAN & BUSKE PLLC
25                                              126 North Third Street, Suite 402
26                                              Minneapolis, MN 55401
                                                Telephone: 612 870 7410
27                                              Counsel for Defendants
                                                UNILOC LUXEMBOURG S.A.R.L.
28                                          4
     Case No. 3:19-cv-07651-EMC                       Joint Statement Regarding Impact of
                                                           Apple Inc.’s Notice of Dismissal
          Case 3:19-cv-07651-EMC Document 273 Filed 08/25/21 Page 6 of 8



 1                                              UNILOC USA, INC
 2

 3                                              /s/ Dean C. Eyler
                                                Dean C. Eyler (pro hac vice)
 4                                              dean.eyler@lathropgpm.com
                                                LATHROP GPM LLP
 5                                              500 IDS Center
                                                80 South 8th Street
 6                                              Minneapolis, MN 55402
 7                                              Telephone: 612 632-3335
                                                Facsimile: 612 632-4000
 8                                              Counsel for Defendants
                                                UNILOC LUXEMBOURG S.A.R.L.
 9                                              UNILOC USA, INC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                          5
     Case No. 3:19-cv-07651-EMC                     Joint Statement Regarding Impact of
                                                         Apple Inc.’s Notice of Dismissal
          Case 3:19-cv-07651-EMC Document 273 Filed 08/25/21 Page 7 of 8



 1
                                       CERTIFICATE OF SERVICE
 2
         On this 25th day of August 2021, I hereby certify that I caused the foregoing document entitled
 3
     JOINT STATEMENT REGARDING IMPACT OF APPLE INC.’S NOTICE OF DISMISSAL to be
 4
     filed via the court’s CM/ECF system, which shall send notice to the counsel of record for the parties.
 5

 6
     DATED: August 25, 2021                       Respectfully submitted,
 7
                                                  By: /s/ Mark D. Selwyn________
 8

 9                                                Mark D. Selwyn (SBN 244180)
                                                  mark.selwyn@wilmerhale.com
10                                                WILMER CUTLER PICKERING
11                                                  HALE AND DORR LLP
                                                  2600 El Camino Real, Suite 400
12                                                Palo Alto, CA 94306
                                                  Telephone: (650) 858-6000
13                                                Facsimile: (650) 858-6100
14                                                Attorney for Plaintiff
15                                                INTEL CORPORATION

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     6
     Case No. 3:19-cv-07651-EMC                                 Joint Statement Regarding Impact of
                                                                     Apple Inc.’s Notice of Dismissal
          Case 3:19-cv-07651-EMC Document 273 Filed 08/25/21 Page 8 of 8



 1
                                           ECF ATTESTATION
 2
            I, Mark D. Selwyn, am the ECF user whose ID and password are being used to file this
 3
     JOINT STATEMENT REGARDING IMPACT OF APPLE INC.’S NOTICE OF
 4
     DISMISSAL. I hereby attest that I received authorization to insert the signatures indicated by a
 5
     conformed signature (/s/) within this e-filed document.
 6

 7

 8                                                   By: /s/ Mark D. Selwyn
                                                        Mark D. Selwyn
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                     7
     Case No. 3:19-cv-07651-EMC                                Joint Statement Regarding Impact of
                                                                    Apple Inc.’s Notice of Dismissal
